[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
This is an action to recover damages for personal injury occurring when plaintiff's motor vehicle was struck from the rear by a motor vehicle operated by defendant Elizabeth Bivona which while slowing down, was rear-ended by a third automobile operated by defendant Kelly Costen.
Bivona and the owner of her motor vehicle, Chase Manhattan, move for summary judgment on the basis of a police report, the officers affidavit and deposition testimony all of which indicate that Costen, the driver of the third car, failed to see the two cars in front of her slowing down because she was looking elsewhere and after the accident, she told the other drivers she was "sorry".
Because Bivona's motor vehicle was moving at the time she was struck by Costen, there remains a material question of fact whether Bivona was following too closely or violated arty of the other specifications of negligence alleged in plaintiff's complaint, even though Costen admitted she was negligent.
In support of this motion, Bivona cites three superior court decisions granting motions for summary judgment in double rear-ender cases;Tolmazin v. Kaulter, 1993 Conn. Super. Lexis 2828 (Sheldon, J..); Bogartv. Castlevetro, 1995 Conn. Super. Lexis 2679 (Rush, J.); and Rivera v.Flynn, 1996 Conn. Super. Lexis 1451 (Moran, J.). These decisions are not applicable because in each case the middle vehicle was stopped before being hit and therefore the allegations of negligence in those cases were inappropriate. CT Page 6301
Motion for Summary Judgment denied.
  _____________________ WAGNER, JUDGE TRIAL JUDGE REFEREE